





Exhibit 10.09























































DIMON INCORPORATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
































































Amended March 1, 2005




Effective January 1, 1997











TABLE OF CONTENTS




Page










ARTICLE I

DEFINITIONS

1




1.01.

Accounting Firm

1

1.02.

Administrator

1

1.03.

Affiliate

1

1.04.

Board

1

1.05.

Cash Balance Plan

1

1.06.

Capped Parachute Payments

1

1.07.

Cause

1

1.08.

Change in Control

2

1.09.

Code

3

1.10.

Committee

3

1.11.

Compensation

3

1.12.

Competes

3

1.13.

Control Change Date

3

1.14.

Corporation

3

1.15.

Credited Compensation

3

1.16.

Employee

4

1.17.

Executive

4

1.18.

Fiscal Year

4

1.19.

Foreign Social Security Benefit

4

1.20.

Good Reason

4

1.21.

Joint and Survivor Annuity

5

1.22.

Net After-Tax  Amount

5

1.23.

Normal Retirement Allowance

5

1.24.

Normal Retirement Date

5

1.25.

Offset Amount

5

1.26.

Parachute Payment

6

1.27.

Participant

6

1.28.

Pension Equalization Plan

6

1.29.

Plan

6

1.30.

Profit Sharing Account

6

1.31.

Pro Ration Percentage

6

1.32.

Retirement, Retire or Retires

7

1.33.

Surviving Spouse

7

1.34.

Years of Service

7




ARTICLE II

PARTICIPATION

8




2.01.

Beginning Participation

8

2.02.

Change in Status

8














TABLE OF CONTENTS

(continued)

Page










ARTICLE III

RETIREMENT ALLOWANCES

9




3.01.

Normal Retirement Allowance

9

3.02.

Pre-Retirement Death Benefit

10




ARTICLE IV

 VESTING

11




4.01.

Normal Vesting

11

4.02.

Change in Control

11

4.03.

Competition

11




ARTICLE V

ADMINISTRATION OF THE PLAN

12




5.01.

Generally

12

5.02.

Indemnification

12

5.03.

Determining Benefits

12

5.04.

Cooperation

12

5.05.

Claims

12

5.06.

Review of Claims

13

5.07.

Delegation of Committee Responsibilities

14




ARTICLE VI

TERMINATION, AMENDMENT OR MODIFICATION OF

PLAN

15




6.01.

Reservation of Rights

15

6.02.

Limitation on Actions

15

6.03.

Effect of Termination

15




ARTICLE VII

 MISCELLANEOUS

16




7.01.

Limitation on Benefits

16

7.02.

Unfunded Plan

17

7.03.

Other Benefits and Agreements

18

7.04.

Restrictions on Transfer of Benefits

18

7.05.

No Guarantee of Employment

18

7.06.

Successors

18

7.07.

Construction

18

7.08.

Governing Law

18

















DIMON INCORPORATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

INTRODUCTION

The Board of Directors of DIMON Incorporated (the Corporation) determined that
the adoption of the DIMON Incorporated Supplemental Executive Retirement Plan
(the Plan) should assist it in attracting and retaining those employees whose
judgment, abilities and experience will contribute to its continued progress and
success.  The Board of Directors also determined that the Plan should further
those objectives by providing retirement and related benefits that supplement
the amounts payable under the deferred compensation plans and arrangements
currently maintained by the Corporation.

The Plan is effective January 1, 1997 and was amended August 25, 2004.  The Plan
is intended to provide an unfunded supplemental retirement benefit to a select
group of management and highly compensated employees as such terms are used in
sections 201, 301, and 501 of the Employee Retirement Income Security Act of
1974.  The Plan must be interpreted and administered in a manner that is
consistent with that intent.




















ARTICLE I

DEFINITIONS




1.01.

Accounting Firm

Accounting Firm means the accounting firm most recently approved by the
Corporation’s shareholders as the Corporation’s auditor; provided, however, that
if such accounting firm declines to undertake the determinations assigned to it
under this Agreement, then the “Accounting Firm” shall mean such other
accounting firm designated by the Corporation.

1.02.

Administrator

Administrator means the Committee and any delegate of the Committee appointed in
accordance with Section 5.07.

1.03.

Affiliate

Affiliate means any corporation which, when considered with the Corporation,
would constitute a controlled group of corporations within the meaning of Code
section 1563(a) determined without reference to Code sections 1563(a)(4) and
1563(e)(3)(C) and any entity, whether or not incorporated, which would be under
common control with the Corporation within the meaning of Code section 414(c).

1.04.

Board

Board means the Board of Directors of the Corporation.

1.05.

Cash Balance Plan

Cash Balance Plan means the DIMON Incorporated Cash Balance Plan, and any
successor thereto.

1.06.

Capped Parachute Payments

Capped Parachute Payments means the largest amount of Parachute Payments that
may be paid to the Participant without liability under Code section 4999.

1.07.

Cause

(a)  If on the date of the Participant’s separation from service the Participant
and the Corporation are parties to an employment agreement or change in control
agreement that defines the term “Cause” (or a variation thereof), then Cause has
the same meaning as set forth in that agreement.








1










(b)  If on the date of the Participant’s separation from service the Participant
and the Corporation are not parties to an employment agreement or change in
control agreement that defines the term “Cause” (or a variation thereof), then
Cause means (i) the Participant’s commission of an act constituting fraud,
theft, misappropriation of funds of the Corporation, embezzlement or material
dishonesty; (ii) the Participant’s engaging in conduct that constitutes willful
gross neglect or willful gross misconduct in carrying out the Participant’s
duties to the Corporation, resulting, in either case, in material harm to the
Corporation’s financial condition or reputation; (iii) the Participant’s
engaging in conduct prohibited by Section 4.03; (iv) the Participant’s
conviction, or plea of nolo contendre to, any felony or (v) the Participant’s
refusal or failure to substantially perform the Participant’s material duties,
responsibilities and obligations to the Corporation.  Any act or failure to act
on the Participant’s part shall be considered “willful” if done or omitted to be
done by the Participant not in good faith, and shall not include any act or
failure to act resulting from the Participant’s incapacity.

1.08.

Change in Control

(a)  Change in Control means that (i) any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
becomes the beneficial owner, directly or indirectly, of securities of the
Corporation representing more than 30% of the aggregate voting power of all
classes of the Corporation’s voting securities on a fully diluted basis, after
giving effect to the conversion of all outstanding warrants, options and other
securities of the Corporation convertible into or exercisable for voting
securities of the Corporation (whether or not such securities are then
exercisable); (ii) the shareholders of the Corporation approve (A) a plan of
merger, consolidation or share exchange between the Corporation and an entity
other than a direct or indirect wholly-owned subsidiary of the Corporation or
(B) a proposal with respect to the sale, lease, exchange or other disposal of
all, or substantially all, of the Corporation’s property; or (iii) during any
period of two consecutive years (which period may be deemed to begin prior to
the date of this agreement), individuals who at the beginning of such period
constituted the Board, together with any new members of the Board whose election
by the Board or whose nomination for election by the shareholders of the
Corporation was approved by a majority of the members of the Board then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board.

(b)  Section 1.08(a) to the contrary notwithstanding, a Change in Control shall
not occur by reason of the consummation of the transactions described in the
Agreement and Plan of Reorganization between the Corporation and Standard
Commercial Corporation.





2










1.09.

Code

Code means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect at the relevant time.

1.10.

Committee

Committee means a committee of the Board appointed to administer the Plan.

1.11.

Compensation

Compensation means the taxable earnings for services rendered as an Employee and
paid in cash by the Corporation to the Participant, excluding commissions, extra
pay for temporary foreign service, amounts paid as special incentive bonuses in
connection with the transaction described in Section 1.08(b) and severance or
similar benefits paid by the Corporation on account of termination of
employment, plus amounts deferred under Code sections 401(k) and 125 pursuant to
the Participant’s salary reduction agreement.

1.12.

Competes

Competes means that Participant, either directly or indirectly, either as
principal, agent, employee, employer, owner, stockholder (owning more than 5% of
the value of a corporation’s outstanding stock), partner, contractor, consultant
or in any other individual or representative capacity, engages in the business
of a tobacco or flower dealer, importer or exporter or any other business in
which the Corporation or an Affiliate is engaged at such time.  If any provision
of the preceding sentence or Section 4.03 is ever deemed to exceed the time,
geographic area, or activity limitations permitted by applicable law, the
Corporation and Participant (by virtue of his participation in the Plan), agree
that such provisions must be and are reformed to the maximum time, geographic
area and activity limitations permitted by applicable law, and expressly
authorize a court having jurisdiction to reform the provisions to the maximum
time, geographic area and activity limitations permitted by applicable law.

1.13.

Control Change Date

Control Change Date means the date on which all of the events necessary for a
Change in Control have occurred.

1.14.

Corporation

Corporation means DIMON Incorporated and any successor corporation.

1.15.

Credited Compensation

Credited Compensation means fifty percent (50%) of the average of the
Compensation paid to the Executive with respect to periods of employment with
the





3










Corporation or an Affiliate during the three Fiscal Years occurring during the
last ten Fiscal Years that the Participant was employed by the Corporation that
yields the highest number.

1.16.

Employee

Employee means a person who is an employee of the Corporation or an Affiliate.

1.17.

Executive

Executive means an Employee who is compensated at Grade 23 or above.

1.18.

Fiscal Year

Fiscal Year means the Corporation’s taxable year for Federal income tax
purposes.

1.19.

Foreign Social Security Benefit

Foreign Social Security Benefit means the excess, if any of (a) the benefit
payable to a Participant at normal retirement age under a retirement program
maintained or established by a foreign government over (b) the benefit that
would have been payable to the Participant at normal retirement age under the
United States Social Security program had the Participant been covered by such
program.

1.20.

Good Reason

(a)  If on the date of the Participant’s separation from service the Participant
and the Corporation are parties to an employment agreement or change in control
agreement that defines the term “Good Reason” (or a variation thereof), then
Good Reason has the same meaning as set forth in that agreement.




(b)  If on the date of the Participant’s separation from service the Participant
and the Corporation are not parties to an employment agreement or change in
control agreement that defines the term “Good Reason” (or a variation thereof),
then Good Reason means (i) the assignment to the Participant of any duties that
are inconsistent with the Participant’s position with the Corporation as of the
completion of the transaction described in Section 1.08(b); (ii) a decrease in
the Participant’s annual base salary, target bonus or aggregate benefit levels
from those in effect as of the completion of the transaction described in
Section 1.08(b) or (iii) any failure to secure the agreement of any successor
corporation or other entity to the Corporation to fully assume the Plan as
provided in Section 7.06.





4










1.21.

Joint and Survivor Annuity

Joint and Survivor Annuity means an annuity for the life of the Participant with
a survivor annuity for the life of the Participant’s spouse (the person to whom
the Participant is legally married) which is equal to fifty percent (50%) of the
amount payable during the joint lives of the Participant and such spouse and
which is the actuarial equivalent (using the actuarial assumptions and methods
applicable to the Cash Balance Plan) of an annuity for the life of the
Participant.

1.22.

Net After-Tax  Amount

Net After-Tax Amount means the amount of any Parachute Payments or Capped
Parachute Payments, as applicable, net of taxes imposed under Code sections 1,
3101(b) and 4999 and any State or local income taxes applicable to the
Participant as in effect on the date of the first payment under this Plan after
a Control Change Date.  The determination of the Net After Tax Amount shall be
made using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Parachute
Payments, as applicable, in effect for the year in which the determination is
made.

1.23.

Normal Retirement Allowance

Normal Retirement Allowance means the benefit described in Section 3.01 and
which commences on a Participant’s Normal Retirement Date.

1.24.

Normal Retirement Date

Normal Retirement Date means the first day of the month coincident with or next
following a Participant’s attainment of age 65 and on which the Participant is
not an Employee.

1.25.

Offset Amount

Offset Amount means the sum of the monthly benefits, if any, payable to or on
behalf of a Participant under the Cash Balance Plan, the Pension Equalization
Plan, the Profit Sharing Account, the Foreign Social Security Benefit or any
employment agreement between the Corporation (or any Affiliate or predecessor
thereof) and the Participant, or any other supplemental executive retirement
plan maintained by the Corporation or an Affiliate and any other benefit plan
maintained by the Corporation or an Affiliate, except to the extent that such
plan provides a benefit attributable to a Participant’s elective deferrals under
Code section 401(k).  For purposes of Section 3.01(a), the Offset Amount shall
be determined as a single life annuity (in the case of a Participant who is not
legally married on the date his benefit commences) and shall be determined as
the amount payable to the Participant during his lifetime under a Joint and
Survivor Annuity (in the case of a Participant who is legally married on the
date his benefit commences).  For purposes of Sections 3.01(b) and 3.02, the
Offset Amount shall be determined as the amount payable to the Surviving Spouse
after the





5










Participant’s death under a Joint and Survivor Annuity.  The Offset Amount shall
be determined using the actuarial assumptions and methods applicable to the Cash
Balance Plan and assuming a benefit commencement date as of the date that the
Participant’s benefit under the Plan commences.

1.26.

Parachute Payment

Parachute Payment means a payment that is described in Code section 280G(b)(2)
(without regard to whether the aggregate present value of such payments exceeds
the limit prescribed by Code section 280G(b)(2)(A)(ii)).  The amount of any
Parachute Payment shall be determined in accordance with Code section 280G and
the regulations promulgated thereunder, or, in the absence of final regulations,
the proposed regulations promulgated under Code section 280G.

1.27.

Participant

Participant means an Executive who satisfies the requirements of Article II.

1.28.

Pension Equalization Plan

Pension Equalization Plan means the Dibrell Brothers, Incorporated Pension
Equalization Plan, and any successor thereto.

1.29.

Plan

Plan means the DIMON Incorporated Supplemental Executive Retirement Plan.

1.30.

Profit Sharing Account

Profit Sharing Account means, as of any date, a Participant’s March 31, 1998
profit sharing account balance in the DIMON International Profit Sharing Plan as
adjusted for gains and losses as if such March 31, 1998 account balance had been
invested in the Stable Value Fund of the DIMON Incorporated Savings and Profit
Sharing Plan or such successor fund as may be designated by the Administrator.

1.31.

Pro Ration Percentage

Pro Ration Percentage means the percentage determined by adding the “service
fraction” and the “age fraction” and dividing the sum by two.  The “service
fraction” is a fraction in which the numerator is the Years of Service  (in
whole and fractional years, but not to exceed twenty) credited to a Participant
on the date of termination of employment with the Corporation and its Affiliates
and the denominator of which is twenty.  The “age fraction” is a fraction the
numerator of which is the Participant’s age (in whole and fractional years, but
not to exceed sixty) on the date of termination of employment with the
Corporation and its Affiliates and the denominator of which is sixty.  By way of
illustration, a Participant who terminates employment at age fifty





6










and after completing eighteen years of service and after satisfying the vesting
requirements of Section 4.02 will have a “service fraction” of 18/20 or 9/10 and
an “age fraction” of 50/60 or 5/6.  In that example, the Pro Ration Percentage
is 86.7% (5/6 plus 9/10) divided by 2 = (.833 plus .9) divided by 2)).

1.32.

Retirement, Retire or Retires

Retirement, Retire or Retires means the termination of a Participant’s
employment with the Corporation or an Affiliate that occurs on or after the
Participant satisfies the vesting requirements of Section 4.01 or Section 4.02.

1.33.

Surviving Spouse

Surviving Spouse means the person to whom the Participant is legally married on
the date of the Participant’s death and who survives the Participant.

1.34.

Years of Service

Years of Service is defined in Section 1.41 of the Cash Balance Plan.





7










ARTICLE II
PARTICIPATION




2.01.

Beginning Participation

An Executive shall become a Participant in the Plan as of the date that his
participation is approved in writing by a resolution adopted by the
Administrator.  An Employee who is not an Executive shall become a Participant
in the Plan as of the date that his participation is approved in writing by a
resolution adopted by the Administrator.  As a condition of, and in
consideration for, participation in the Plan, an Executive or Employee must
agree in writing (on a form acceptable to the Administrator), that he will not
Compete with the Corporation or an Affiliate before a Control Change Date and
that he accepts and agrees to be bound by the terms of Section 4.03.

2.02.

Change in Status

A Participant shall cease to be a Participant in the Plan as of the date that
his designation as a Participant is revoked or rescinded in writing by a
resolution adopted by the Administrator; provided, however, that a Participant’s
designation as a Participant may not be revoked or rescinded after he satisfies
the vesting requirements of Section 4.01 or 4.02.  In addition, a Participant
shall cease to be a Participant in the Plan on the date that he ceases to be an
Employee unless, as of that date, he has satisfied the vesting requirements of
Section 4.01 or 4.02.  A Participant shall cease to be a Participant in the Plan
on the date prescribed by Section 4.03.





8










ARTICLE III
RETIREMENT ALLOWANCES




3.01.

Normal Retirement Allowance

(a)

Subject to the requirements and limitations of Article IV and Section 7.01, a
Participant who Retires shall be entitled to receive his Normal Retirement
Allowance under the Plan.  If a Participant Retires on or after satisfying the
vesting requirements of Section 4.01, the Normal Retirement Allowance is a
monthly benefit which shall be equal to the difference between (i) and (ii)
below where

(i) = The Participant’s Credited Compensation (determined as of his Normal
Retirement Date) divided by twelve (12), and

(ii) = Offset Amount.

If a Participant Retires on or after satisfying the vesting requirements of
Section 4.02 but before satisfying the vesting requirements of Section 4.01, the
Normal Retirement Allowance is a monthly benefit which shall be equal to the
difference between (i) and (ii) below where




(i) = The product of the Pro Ration Percentage times the Participant’s Credited
Compensation (determined as of his termination of employment with the
Corporation and its Affiliates) divided by twelve (12); and




(ii) = Offset Amount.

The Normal Retirement Allowance shall be payable in accordance with the payroll
practices of the Corporation and its Affiliates, commencing as of the
Participant’s Normal Retirement Date and ending with the payment for the month
in which the Participant dies.  Payments of the Normal Retirement Allowance
shall be reduced in accordance with income and employment tax withholding
requirements.

(b)

A monthly allowance shall be paid to the Participant’s Surviving Spouse, if any,
under this Section 3.01(b) if the Participant dies after satisfying the vesting
requirements of Section 4.01 or Section 4.02 (and without regard to whether the
Participant received a benefit under Section 3.01(a)).  The monthly allowance
payable under this Section 3.01(b) shall commence with the month following the
month in which the Participant dies and shall end with the payment for the month
in which the Surviving Spouse dies.  If the Participant Retired on or after
satisfying the vesting requirements of Section 4.01, such benefit shall be equal
to the difference between (i) and (ii) below where

(i) = One-half (½) of the Participant’s Credited Compensation (determined as of
his death) divided by twelve (12), and

(ii) = Offset Amount.





9










If the Participant Retired after satisfying the vesting requirements of Section
4.02 but before satisfying the vesting requirements of Section 4.01, such
benefit shall be equal to the difference between (i) and (ii) below where




(i) = One-half (1/2) of the product of the Pro Ration Percentage times the
Participant’s Credited Compensation (determined as of his death) divided by
twelve (12); and




(ii) = Offset Amount.

3.02.

Pre-Retirement Death Benefit

A monthly allowance shall be paid to the Participant’s Surviving Spouse, if any,
commencing with the later of the month in which the Participant would have
attained age sixty (60) and the month following the month in which the
Participant dies and ending with the payment for the month in which the
Surviving Spouse dies.  Such benefit shall be equal to the difference between
(i) and (ii) below where

(i) = One-half (½) of the product of the Pro Ration Percentage times
Participant’s Credited Compensation (determined as of his date of death) divided
by twelve (12), and

(ii) = Offset Amount.

The preceding sentences to the contrary notwithstanding, no benefit shall be
payable under this Section 3.02 unless Participant dies after attaining age
fifty (50) but before satisfying the vesting requirements of Section 4.01 or
4.02.





10










ARTICLE IV
VESTING




4.01.

Normal Vesting

No benefit will be payable to a Participant or Surviving Spouse under the Plan
unless the Participant, while an employee of the Corporation or an Affiliate,
attains age sixty (60) and the sum of the Participant’s age and the number of
Years of Service credited to the Participant equal at least eighty (80).  A
Participant who satisfies the requirements of the preceding sentence and the
Surviving Spouse of such Participant shall have a vested and nonforfeitable
right to receive benefit payments in accordance with Article III.

4.02.

Change in Control

(a)  Notwithstanding Section 4.01, any Participant who is a Participant on a
Control Change Date shall have a vested and nonforfeitable right to receive
benefit payments in accordance with Article III.

(b)  Notwithstanding Section 4.01, any Participant who is a Participant on the
date of the completion of the transaction described in Section 1.08(b) shall be
entitled to benefit payments in accordance with Article III if, within
twenty-four months after the completion of the transaction described in Section
1.08(b), the Participant is terminated without Cause or the Participant resigns
with Good Reason.

4.03.

Competition

Notwithstanding Sections 4.01 and 4.02, a Participant shall cease to be a
Participant on, and no benefits shall be payable under the Plan to a Participant
or the Participant’s Surviving Spouse after, the date that Participant engages
in conduct that Competes with the Corporation or an Affiliate.  The preceding
sentence shall not apply on or after a Control Change Date.





11










ARTICLE V
ADMINISTRATION OF THE PLAN




5.01.

Generally

The Plan shall be administered by the Administrator.  Subject to the provisions
of the Plan, the Administrator may adopt such rules and regulations as may be
necessary to carry out the purposes of the Plan.  The Administrator’s discretion
to perform or consent to any act or to interpret the Plan is exclusive and shall
be final and conclusive if all similarly situated Participants are treated in a
consistent manner.

5.02.

Indemnification

The Corporation shall indemnify and save harmless the Administrator against any
and all expenses and liabilities arising out of the administration of the Plan,
excepting only expenses and liabilities arising out of his own willful
misconduct.  Expenses against which the Administrator shall be indemnified
hereunder shall include without limitation, the amount of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement of a
claim.  The foregoing right of indemnification shall be in addition to any other
rights to which the Administrator may be entitled.

5.03.

Determining Benefits

In addition to the powers hereinabove specified, the Administrator shall have
the power to compute and certify the amount and kind of benefits from time to
time payable to or on behalf of Participants under the Plan, to authorize all
disbursements for such purposes, and to determine whether a Participant or
Surviving Spouse is entitled to a benefit under the Plan.

5.04.

Cooperation

To enable the Administrator to perform its functions, the Corporation and its
Affiliates shall supply full and timely information to the Administrator on all
matters relating to the compensation of all Participants, their retirement,
death or other reason for termination of employment, and such other pertinent
facts as the Administrator may require.

5.05.

Claims

It is not necessary to file a claim in order to receive Plan benefits.  

On receipt of a claim for Plan benefits, the Administrator must respond in
writing within ninety days.  If necessary, the Administrator’s first notice must
indicate any special circumstances requiring an extension of time for the
Administrator’s decision.  The extension notice must indicate the date by which
the Administrator expects to render a decision; an extension of time for
processing may not exceed





12










ninety days after the end of the initial period.

If a claim is wholly or partially denied, the Administrator must give written
notice within the time provided in the preceding paragraph.  An adverse notice
must specify each reason for denial.  There must be specific reference to
provisions of the Plan or related documents on which the denial is based.  If
additional material or information is necessary for the claimant to perfect the
claim, it must be described and there must be an explanation of why that
material or information is necessary.  Adverse notice must disclose appropriate
information about the steps that the claimant must take if he wishes to submit
the claim for review.  If notice that a claim has been denied is not furnished
within the time required in the preceding paragraph, the claim is deemed denied.

The full value of a payment made according to the provisions of the Plan
satisfies that much of the claim and all related claims under the Plan against
the Administrator and the Corporation and its Affiliates, each of whom, as a
condition to a payment from it or directed by it, may require the Participant,
Surviving Spouse, or legal representative to execute a receipt and release of
the claim in a form determined by the person requesting the receipt and release.

5.06.

Review of Claims

The Committee must review a claimant’s proper written request for review of a
denied claim.  The Committee must receive the written request before sixty-one
days after the claimant’s receipt of notice that a claim has been denied
according to the preceding Plan Section.  The claimant and an authorized
representative are entitled to be present and heard if any hearing is used as
part of the review.

The Committee must determine whether there will be a hearing.  Before any
hearing, the claimant or a duly authorized representative may review all Plan
documents and other papers that affect the claim and may submit issues and
comments in writing.  The Committee must schedule any hearing to give sufficient
time for this review and submission, giving notice of the schedule and deadlines
for submissions.

The Committee must advise the claimant in writing of the final determination
after review.  The decision on review must be written in a manner calculated to
be understood by the claimant, and it must include specific reasons for the
decision and specific references to the pertinent provisions of the Plan or
related documents on which the decisions is based.  Except as otherwise provided
in this Section, the written advice must be rendered within sixty days after the
request for review is received, unless special circumstances require an
extension of time for processing.  If an extension is necessary, the decision
must be rendered as soon as possible but no later than 120 days after receipt of
the request for review.  If the Committee has regularly scheduled meetings at
least quarterly, the following rules govern the time for the decision after
review.  If the claimant’s written request for review is received more than
thirty days before a Committee meeting, the decision of the Committee must be





13










rendered at the next meeting after the request for review is received.  If the
claimant’s written request for review is received thirty days or less before a
Committee meeting, the decision of the Committee must be rendered at the
Committee’s second meeting after the request for review has been received.  If
special circumstances (such as the need to hold a hearing) require an extension
of time for processing, the decision of the Committee must be rendered not later
than the Committee’s third meeting after the request for review has been
received.  If an extension of time for review is required, written notice of the
extension must be furnished to the claimant before the extension begins.  If
notice that a claim has been denied on review is not received by the claimant
within the time required in this paragraph, the claim is deemed denied on
review.

5.07.

Delegation of Committee Responsibilities

The Committee, in its discretion, may delegate to one or more officers of the
Corporation or an Affiliate all or part of the Committee’s authority and duties
under the Plan; provided, however, that the Committee may not delegate its
authority or duties under Article II, Article VI or Section 5.06.  The Committee
may revoke or amend the terms of a delegation in accordance with the preceding
sentence but such action shall not invalidate any prior actions of the
Committee’s delegate or delegates that were consistent with the terms of the
Plan and the prior delegation.





14










ARTICLE VI
TERMINATION, AMENDMENT OR MODIFICATION OF PLAN




6.01.

Reservation of Rights

Except as otherwise specifically provided, the Corporation reserves the right to
terminate, amend or modify this Plan wholly or partially at any time and from
time to time.  Such right to terminate, amend or modify the Plan shall be
exercised by the Committee or its delegate.  Notwithstanding the preceding, with
respect to an affected Participant, the Plan may not be amended, modified or
terminated after a Change in Control unless the affected Participant agrees to
such amendment, modification or termination in writing.

6.02.

Limitation on Actions

The rights of the Corporation set forth in the preceding Section are subject to
the condition that except as provided in Section 4.03, the Committee or its
delegate shall take no action to terminate the Plan or decrease the benefit that
would become payable or is payable, as the case may be, with respect to a
Participant or his Surviving Spouse after the Participant has satisfied the
vesting requirements of Section 4.01 or Section 4.02.

6.03.

Effect of Termination

Except as otherwise provided in this Article VI, upon the termination of this
Plan by the Committee, the Plan shall be of no further force or effect, and
neither the Corporation or its Affiliates or the Administrator nor the
Participant or his Surviving Spouse shall have any further obligation or right
under this Plan.  Likewise, except as otherwise provided in this Article VI and
except as to Participants who have satisfied the vesting requirements of Section
4.01 or Section 4.02,  the rights of any individual who was a Participant and
who ceases to be a Participant shall be forfeited on the date that the
individual ceases to be a Participant.





15










ARTICLE VII
MISCELLANEOUS




7.01.

Limitation on Benefits

(a)

If any benefits payable under this Plan and any other payments that the
Participant is entitled to receive under other plans and agreements constitute
Parachute Payments that are subject to the “golden parachute” rules of Code
section 280G and the excise tax of Code section 4999, the Parachute Payments
shall be reduced if, and only to the extent that, a reduction will allow the
Participant to receive a greater Net After Tax Amount than he would receive
absent a reduction.  The remaining provisions of this Section describe how that
intent will be effectuated.

(b)

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to the Participant.  The Accounting Firm will also determine
the Net After Tax Amount attributable to the Participant’s total Parachute
Payments.

(c)

The Accounting Firm will next determine the amount of the Participant’s Capped
Parachute Payments.  Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Participant’s Capped Parachute Payments.

(d)

The Participant will receive the total Parachute Payments unless the Accounting
Firm determines that the Capped Parachute Payments will yield the Participant a
higher Net After Tax Amount, in which case the Participant will receive the
Capped Parachute Payments.  If the Participant will receive the Capped Parachute
Payments, the Participant’s total Parachute Payments will be adjusted by first
reducing the amount payable under other plans and agreements (with the
reductions first coming from cash benefits and then from noncash benefits).  The
Accounting Firm will notify the Participant and the Corporation if it determines
that the Parachute Payments must be reduced to the Capped Parachute Payments and
will send the Participant and the Corporation a copy of its detailed
calculations supporting that determination.

(e)

As a result of any uncertainty in the application of Code sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this
Section, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Section
7.01 (“Overpayments”), or that additional amounts should be paid or distributed
to the Participant under this Section 7.01 (“Underpayments”).  If the Accounting
Firm determines, based on either controlling precedent, substantial authority or
the assertion of a deficiency by the Internal Revenue Service against the
Participant or the Corporation, which assertion the Accounting Firm believes has
a high probability of success, that an Overpayment has been made, that
Overpayment will be treated for all purposes as a loan ab initio that the
Participant must repay to the Corporation together





16










with interest at the applicable federal rate under Code section 7872(f)(2);
provided, however, that no loan will be deemed to have been made and no amount
will be payable by the Participant to the Corporation unless, and only to the
extent that, the deemed loan and payment would either reduce the amount on which
the Participant is subject to tax under Code section 4999 or generate a refund
of tax imposed under Code section 4999.  If the Accounting Firm determines,
based upon controlling precedent or substantial authority, that an Underpayment
has occurred, the Accounting Firm will notify the Participant and the
Corporation of that determination and the amount of that Underpayment will be
paid to the Participant promptly by the Corporation.

(f)

All determinations made by the Accounting Firm under this Section 7.01 are
binding on the Participant and the Corporation and must be made within sixty
days after the Participant’s termination of employment with the Corporation and
its Affiliates unless reasonable cause requires an extension of time.  The
Accounting Firm must provide the Participant and the Corporation written notice
of any required extension before the end of the sixty-day period; but the
Accounting Firm must make its determinations under this Section 7.01 as soon as
possible and not later than nine months after the Participant’s termination of
employment with the Corporation and its Affiliates.

7.02.

Unfunded Plan

The Corporation and its Affiliates have only a contractual obligation to make
payments of the benefits described in the Plan.  All benefits are to be
satisfied solely out of the general corporate assets of the Corporation and its
Affiliates which shall remain subject to the claims of its creditors.   No
assets of the Corporation or its Affiliates will be segregated or committed to
the satisfaction of its obligations to any Participant or Surviving Spouse under
this Plan.  If the Corporation or an Affiliate, in its sole discretion, elects
to purchase life insurance on the life of a Participant in connection with the
Plan, the Participant must submit to a physical examination, if required by the
insurer, and otherwise cooperate in the issuance of such policy or his rights
under the Plan will be forfeited.  The Corporation may establish a trust, the
assets of which shall remain subject to the claims of creditors of the
Corporation and Affiliates, in anticipation of the Corporation’s obligations
under the Plan.  If not previously established, such trust shall be established
as of a Control Change Date and the Corporation (or its successor) shall
contribute assets to such trust at least equal to the present value of
Participants’ benefits (whether or not vested and determined using the actuarial
assumptions and methods applicable to the Cash Balance Plan) and maintain such
funded status until all obligations owed by the Plan to Participants and their
Surviving Spouses have been paid in full.





17










7.03.

Other Benefits and Agreements

The benefits, if any, provided for a Participant or a Surviving Spouse under the
Plan are in addition to any other benefits available to such persons under any
other plan or program of the Corporation for its employees, and, except as may
otherwise be expressly provided for, the Plan shall supplement and shall not
supersede, modify or amend any other plan or program of the Corporation or an
Affiliate in which a Participant is participating.

7.04.

Restrictions on Transfer of Benefits

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void.  No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit.  If any Participant or his Surviving Spouse should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right to a benefit hereunder, then such right or benefit, in the discretion of
the Administrator, shall cease and terminate, and, in such event, the
Administrator may hold or apply all or part of the benefit of such Participant
or Surviving Spouse in such manner and in such portion as the Administrator may
deem proper.

7.05.

No Guarantee of Employment

The Plan does not in any way limit the right of the Corporation or an Affiliate
at any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an officer of the Corporation or an Affiliate.  In no
event shall the Plan by its terms or implications constitute an employment
contract of any nature whatsoever between the Corporation or an Affiliate and a
Participant.

7.06.

Successors

The Plan shall be binding upon the Corporation and its successors and assigns;
subject to the powers set forth in Article VI, and upon a Participant and his
Surviving Spouse and either of their assigns, heirs, executors and
administrators.




7.07.

Construction

Headings are given for ease of reference and must be disregarded in interpreting
the Plan.  Masculine pronouns wherever used shall include feminine pronouns and
the use of the singular shall include the plural.

7.08.

Governing Law

This Plan shall be governed by the laws of the Commonwealth of Virginia (other
than its choice-of-laws provisions) except to the extent that the laws of the
Commonwealth of Virginia are preempted by the laws of the United States.





18










As evidence of its adoption of the Plan, DIMON Incorporated has caused this
instrument to be signed by its duly authorized officer this _11__ day of
_March_____________, 2005.

DIMON INCORPORATED

By__/s/ John O. Hunnicutt III_________

Title__VP Administration____________




















19


